   Case 3:21-cv-07734-BRM Document 3 Filed 04/06/21 Page 1 of 2 PageID: 38




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


                                                :
BRIAN FOWLKES,                                  :
                                                :       Case No. 3:21-cv-7734 (BRM)
                        Petitioner,             :
                                                :
        v.                                      :       MEMORANDUM ORDER
                                                :
THE ATTORNEY GENERAL OF THE                     :
STATE OF NEW JERSEY, et al.,                    :
                                                :
                        Respondent.             :
                                                :


        Pro se Petitioner, Brian Fowlkes, is a state prisoner confined at the New Jersey State Prison

in Trenton, New Jersey. Petitioner filed a habeas petition pursuant to 28 U.S.C. § 2254. (See ECF

1.) The habeas petition failed to include the $5.00 filing fee, or, alternatively, Petitioner did not

include an application to proceed in forma pauperis. Therefore, this case is administratively closed.

Petitioner shall have the opportunity to reopen this action should he choose. Accordingly,

        IT IS on this 6th day of April 2021,

        ORDERED the Clerk of the Court shall ADMINISTRATIVELY TERMINATE this

case, Petitioner is informed an administrative termination is not a “dismissal” for purposes of the

statute of limitations, and if the case is reopened, it is not subject to the statute of limitations time

bar if it was originally filed timely, see Papotto v. Hartford Life & Acc. Ins. Co., 731 F.3d 265,

275 (3d Cir. 2013) (distinguishing administrative terminations from dismissals), and it is further

        ORDERED if Petitioner wishes to reopen this case, he shall so notify this Court in writing

within thirty (30) days of the date of entry of this memorandum and order; Petitioner’s writing
   Case 3:21-cv-07734-BRM Document 3 Filed 04/06/21 Page 2 of 2 PageID: 39




shall include either the $5.00 filing fee or a complete application to proceed in forma pauperis as

well as a signed copy of his habeas petition on the proper form; and it is further

        ORDERED upon receipt of a writing from Petitioner stating that he wishes to reopen this

case and either the $5.00 filing fee or a complete application to proceed in forma pauperis as well

as a signed copy of his habeas petition on the proper form, the Clerk will be directed to reopen this

case; and it is finally

        ORDERED the Clerk shall serve upon Petitioner by regular U.S. mail: (1) a copy of this

memorandum and order; and (2) a blank form application to proceed in forma pauperis by a

prisoner in a habeas corpus case.



                                                              /s/Brian R. Martinotti
                                                              HON. BRIAN R. MARTINOTTI
                                                              UNITED STATES DISTRICT JUDGE
